DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a display device comprising the combination required by claim 1, or an electronic device comprising the combination required by claim 7, including a first polarizer that overlaps the first region and is in contact with the first substrate; a second polarizer that overlaps the first region and is in contact with the second substrate; a third polarizer that overlaps the second region and is in contact with the first substrate; and a fourth polarizer that overlaps the second region and is in contact with the second substrate, wherein a transmission axis of the fourth polarizer and a transmission axis of the second polarizer form an angle other than 0º and other than 90º with each other.  Claims 2-6 and 8-14 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Ishida et al. (US 2016/0161664), which discloses a display device comprising a first substrate, a second substrate, a liquid crystal layer held between the substrates, a display region having a first region in which a plurality of pixels are provided, and a non-display region provided in an island like shape in the display region.
Ishitani et al. (US 2007/0177084), which discloses in figures 1A and 1B, a second substrate 101, a second polarizer 103 and a fourth polarizer 104 that are formed on the second substrate, wherein a transmission axis of the fourth polarizer and a transmission axis of the second polarizer form an angle other than 0º and other than 90º with each other.  However, the fourth polarizer 104 is not in contact with the second substrate 101.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871